—Appeal from that part of an order of the Family Court of Otsego County (Nydam, J.), entered January 6, 1994, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate certain children to be abused and neglected by respondent Noel V.
*812The question on this appeal is whether respondent Noel V. (hereinafter respondent) was a "[pjerson legally responsible” for the care of one of the children involved in this proceeding within the meaning of Family Court Act § 1012 (g). There is insufficient evidence in the record to demonstrate that respondent was a regular member of the child’s household or that the parties were living in a family setting with respect to that child. Accordingly, Family Court’s dismissal of the petition against respondent should not be disturbed.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.